          Case 1:21-cv-00538-NONE-SAB Document 14 Filed 08/10/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                      UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA

10
     GEORGE AVALOS,                                    Case No. 1:21-cv-00538-NONE-SAB
11
                   Plaintiff,                          ORDER REQUIRING PLAINTIFF’S
12                                                     COUNSEL TO ADDRESS PLAINTIFF’S
            v.                                         NOTICES OF DEATH FILED IN OTHER
13                                                     ACTIONS BEFORE THIS COURT
     GURDIP SINGH SANDHU,
14                                                     FIVE DAY DEADLINE
                   Defendant.
15

16

17         On March 30, 2021, Plaintiff filed this action pursuant to the Americans with Disabilities

18 Act. (ECF No. 1.) Defendant has not appeared in this action. On July 26, 2021, the undersigned

19 issued findings and recommendations recommending that Plaintiff’s motion for default judgment
20 be granted. (ECF No. 12.) No objections have been filed within the fourteen day period to do

21 so.

22         In other actions brought by Plaintiff George Avalos, on July 29, 2021, notices suggesting

23 the death of Plaintiff George Avalos were filed pursuant Federal Rule of Civil Procedure

24 25(a)(1). (See Avalos v. Southern Pacpizza, LLC, 21-cv-00547-NONE-SAB, ECF No. 14;

25 Avalos v. Uppal Investments, Inc., 21-cv-01003-NONE-SAB, ECF No. 11.) In those cases, the

26 Court ordered such notices to be served on the successors of interest, and in such orders, noted
27 that no such suggestion of death had been filed in this action. (See 21-cv-00547-NONE-SAB,

28 ECF No. 15 n.1; 21-cv-01003-NONE-SAB, ECF No. 12 n.1.)


                                                   1
          Case 1:21-cv-00538-NONE-SAB Document 14 Filed 08/10/21 Page 2 of 2


 1          Rule 25(a)(1) provides for the dismissal of a party or an action if a motion for substitution

 2 is not made within ninety days after service of a statement noting the party’s death. Fed. R. Civ.

 3 P. 25(a)(1). The Ninth Circuit has held that there are two affirmative steps that trigger the

 4 running of the ninety-day period in Rule 25(a)(1). See Barlow v. Ground, 39 F.3d 231, 233 (9th

 5 Cir. 1994). First, a party must formally suggest the death of the party upon the record. Id.

 6 (citations omitted). Second, the suggestion of death must be served on parties in accordance

 7 with Rule 5 and served on nonparties in accordance with Rule 4. Id. (citation omitted); Fed. R.

 8 Civ. P. 25(a)(3)).

 9          The Court is not aware of any reason why a pending motion for default judgment or

10 pending findings and recommendations would relieve counsel from the requirement to follow the

11 procedures under Rule 25(a), given the apparent death of the Plaintiff in this action.

12          Accordingly, IT IS HEREBY ORDERED that:

13          1.      Plaintiff’s counsel shall either file a statement noting the death of Plaintiff upon

14                  the record, or a statement informing the Court why such notice would not be

15                  required, within five (5) days of entry of this order;

16          2.      If a statement noting the death of Plaintiff is filed, Plaintiff’s counsel shall also

17                  file proof that the statement noting Plaintiff’s death has been served on Plaintiff’s

18                  successor or representative

19          3.      A motion to substitute the successor in interest shall be filed within ninety (90)

20                  days of the date of service of the statement noting Plaintiff’s death, if any; and

21          4.      The failure to comply with this order will result in the issuance of sanctions, up to

22                  and including dismissal of this action.

23
     IT IS SO ORDERED.
24

25 Dated:        August 10, 2021
                                                          UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                      2
